DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1-3,5,8-12,14,15,19,24 in the submission filed 12/2/2021 are acknowledged and accepted.
In view of the amendments to the Claims, objections to Claims are withdrawn and rejection under 35 U.S.C. 112(b) is modified.
Pending Claims are 1-5,8-20,23-24. Claims 6-7,21-22,25 were canceled previously.
Drawings
Replacement Drawing with 1 Sheet of Fig 1 received on 12/2/2021 is acknowledged and accepted.  The Application now has 8 sheets of Figs. 1- 8.

Response to Arguments
Applicant's arguments (Remarks, filed 12/2/2021) have been considered, but, respectfully, are not found persuasive.
a)	Applicant notes that the PDLC switchable diffuser of Lindlbauer is not used to provide an image realization surface and, in fact, plays no part in the displaying of an image. In the disclosure of Lindlbauer, two independent and self- contained transparent LCDs are used to display images; the PDLC switchable diffuser is sandwiched between the LCDs to provide a transparency-control layer. While different regions of the PDLC switchable diffuser of Lindlbauer can be made transparent or opaque as required, Applicant submits that this does not affect the images being displayed on the LCDs and, therefore, does not teach the providing of image realization surfaces comprising variably sized regions that are selectively switchable between a transparent state and an image realization state.(remarks, pg 12)
	Firstly, the current disclosure states that image realization surfaces can be an optical diffuser where the regions are switchable between a transparent state and an optically diffusive state (current disclosure, pg 9, lines 31-35). Lindlbauer’s  teaches a PDLC switchable diffuser, (page 658, L Col, Switchable diffuser in HCI, lines 1-4) which has regions that are switchable between a transparent state and a diffuse state (when no voltage is applied the material is diffuse and becomes transparent when voltage is applied , pg 659, L col, lines 1-10). Hence Lindlbauer’s diffuser is similar to the image realization surface of the current device.
	Secondly, Tam teaches the first and second image realization surfaces comprises a plurality of regions, each region being selectively switchable between a transparent state and an image realization state. Lindlbauer teaches a surface with transparent and diffusive state regions and wherein an extent of each of the plurality of regions of the surface is variable. Combined Tam-Lindlbauer teach the image realization surface with plurality of regions with variable extents.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) an imaging system (Head up display (HUD) system) for generating multi-depth virtual images (choice of depths, virtual images, images 31,32) on a display screen (combiner 17), comprising: an image realization device (switchable projector screens 30a-30d) for forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11); and projection optics (variable power lens 15) for rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images) on the display screen (combiner 17), wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, combinatorial set of images), the projection optics (variable power lens 15) having an optical axis (optical axis of lens 15), and wherein the image realization device (switchable projector screens 30a-30d) comprises: a first image realization surface (switchable projector screen 30b) at a first distance along the optical axis (optical axis of lens 15) from a focal point of the projection optics (variable power lens 15), and a second image realization surface (switchable projector screen 30d) at a second different distance along the optical axis (optical axis of lens 15) from the focal point of the projection optics (variable power lens 15), wherein the first and second image realization surfaces (switchable projector screens 30b, 30d) overlap at least in part (screens 30b,30d overlap as in figs 8a,8b,9), and 
apparent depth or a second apparent depth (second depth 105 where virtual image 31 is formed). Lindlbauer teaches (fig 1,3,4), an image realization surface (PDLC switchable diffuser, Switchable diffuser in HCI),wherein an extent each of the plurality of regions (9 x 6 matrix of individually controllable patches, Transparent control layer, regions are considered to be regions of transparency and diffusivity) of the image realization surface (PDLC switchable diffuser, Switchable diffuser in HCI) is variable (size of regions of transparency and opacity is controlled by user though transparency control layer of PDLC. Tracs, lines 1-10, the extent or size of these areas is dynamic and changeable or variant). Combined Tam-Lindlbauer teach the limitations of Claim 1.

b)	the PDLC switchable diffuser of Lindlbauer would be incapable of being switchable between a transparent state and an image realization state as required by the disclosure of Tam because, in its opaque state, the PDLC switchable diffuser of Lindlbauer would block the source image from the projector passing through to the lens 15 and thus would prevent the display system of Tam from functioning. The combination  would render the system of Tam inoperable.(Remarks, pgs 12-13)
Lindlbauer’s  teaches a PDLC switchable diffuser, (page 658, L Col, Switchable diffuser in HCI, lines 1-4) which has regions that are switchable between a transparent state and a diffuse state (when no voltage is applied the material is diffuse and becomes transparent when voltage is applied , pg 659, L col, lines 1-10). The material when diffuse has 90% haze and 60%Visible light transmission and hence would not block the source image from projector from passing through. Also the switchable diffuser has patches or regions which can be switched from transparent to diffuse state and the images passing through the diffuser can be controlled region wise. Hence the diffuser can have image realization transparent state and a diffuse state.
Applicant’s arguments of the unworkability of the combination, due to the combination rendering the system of Tam inoperable, appear to be based on a literal application of the actual structure of Lindlbauer to the actual structure of Tam.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	The structure taught in the combined teachings of the references, as set forth above, is an imaging system.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of an imaging system.  See MPEP § 2112.01.  

In view of the above arguments rejection of claim 1 is upheld.

Dependent claims should be allowed for at least the same reasons as the parent claim.
Dependent claims are not patentable for at least the same reasons as the base claim.
	Claims 1-5,8-20,23-24 are rejected as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,14, as best understood,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 14 recite “a holographic unit to produce computer generated holograms for forming on the first and second image realization surfaces”. It is not clear if the computer generated holograms on the holographic unit form holographic images on image realization surfaces or if the computer generated holograms are formed on the image realization surfaces. From Fig 1 of the current disclosure, holographic unit 200 is generating holographic images which form on the image realization surfaces 310,320,330. For the purpose of examination, the computer generated holograms on the holographic unit form holographic images on the image realization surfaces.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,5,8,9,12,13,16-19, 23,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record).

Regarding Claim 1,  Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) an imaging system (Head up display (HUD) system, p12, lines 3-6) for generating 
an image realization device (switchable projector screens 30a-30d, p108, lines 1-10) for forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b); and 
projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) for rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of images, p93, lines 1-3), the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) having an optical axis (optical axis of lens 15), and wherein the image realization device (switchable projector screens 30a-30d, p108, lines 1-10) comprises: 
a first image realization surface (switchable projector screen 30b, p108, lines 1-10) at a first distance along the optical axis (optical axis of lens 15) from a focal point of the and 
a second image realization surface (switchable projector screen 30d, p108, lines 1-10) at a second different distance along the optical axis (optical axis of lens 15) from the focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) (for a particular power or focal length of the lens 15, the screens 30b,30d are at different distances from the focal point), wherein the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) overlap at least in part (screens 30b,30d overlap as in figs 8a,8b,9), and 
wherein each of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) comprises a plurality of regions (switchable projector screens 30 are pixelated or partitioned, p108, lines 4-8, the partitions are considered to be the regions, partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5), each region (partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5) being selectively switchable between a transparent state (transparent state as shown in clear state, fig 9, p88, lines 1-2) and an image realization state (image realization state is the diffusive state, fig 9, p88, lines 1-2) such that the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) may be selectively formed on a region (partition of screen 30d, p110, lines 1-5) of the first or second image realization surface (switchable projector screen 30d, p108, lines 1-10) and projected through the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection apparent depth or a second apparent depth (second depth 105 where virtual image 31 is formed, fig 9, p109, lines 1-4).
	However Tam does not teach
	wherein an extent of each of the plurality of regions of the first and second image realization surfaces is variable.  
	Tam and Lindlbauer are related as image realization surfaces.
	Lindlbauer teaches (fig 1,3,4), an image realization surface (PDLC switchable diffuser, page 658, L Col, Switchable diffuser in HCI, lines 1-4),
	wherein an extent each of the plurality of regions (9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4, regions are considered to be regions of transparency and diffusivity) of the image realization surface (PDLC switchable diffuser, page 658, L Col, Switchable diffuser in HCI, lines 1-4) is variable (size of regions of transparency and opacity is controlled by user though transparency control layer of PDLC, fig 1,p658, R Col, Tracs, lines 1-10, the extent or size of these areas is dynamic and changeable or variant)  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam to include the teachings of Lindlbauer such that an extent of each of the plurality of regions of the first and second image realization surfaces is variable for the purpose of dynamic image 
Regarding Claim 4, Tam-Lindlbauer teach the imaging system according to claim 1 wherein the display screen is a display of a head-up display (Head up display (HUD) system, p12, lines 3-6, Tam).  

Regarding Claim 5, Tam-Lindlbauer teach the imaging system according claim 1.
	However embodiment of fig 9 of Tam-Lindlbauer do not teach
 wherein at least one of the first and second image realization surfaces  is capable of generating the source image.  
	embodiment of fig 9 of Tam-Lindlbauer and embodiment of fig 13 are related as image realization surfaces.
	Embodiment of fig 13 of Tam teaches (fig 13),wherein at least one of the first and second image realization surfaces  (display panels 70, p115, lines 1-10) is capable of generating the source image (display panels 70 are capable of generating images, OLED, p115, lines 1-10).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 9 of Tam-Lindlbauer to include the teachings of embodiment of fig 13 of Tam such that at least one of the first and second image realization surface is capable of generating the source image for the purpose of utilizing elements enabling continuous image depth (p115, lines 1-10).

Regarding Claim 8, Tam-Lindlbauer teach the imaging system according to claim 1 further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) for generating the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) to be rendered as the display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3)  on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows) and projecting the source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) onto at least one of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10).  

Regarding Claim 9, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the image realization state (image realization state is the diffusive state, fig 9, p88, lines 1-2) of at least one of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10, Tam) is an optically diffusive state (image realization state is the diffusive state, fig 9, p88, lines 1-2).  

Regarding Claim 12, Tam-Lindlbauer teach the imaging system according to claim 8, further comprising a driver (controller 10, p94, lines 4-9, Tam), said driver (controller 10, p94, lines 4-9, Tam) configured to selectively switch (p95, lines 2-5) the at least one of 

Regarding Claim 13, Tam-Lindlbauer teach the imaging system according to claim 12, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) comprises a laser (laser projector 11 has a laser) and the driver (controller 10, p94, lines 4-9, Tam) is configured to work synchronously (based on the commands of the controller 10, p96, lines 1-3) with the laser (laser projector 11 has a laser).  

Regarding Claim 16, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam), image realization device (switchable projector screens 30a-30d, p108, lines 1-10) and projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) are arranged along an optical path (optical path as in fig 9, Tam) of the imaging system (Head up display (HUD) system, p12, lines 3-6).  

Regarding Claim 17, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) further comprises focussing optics (lens 12, second variable power lens can be used to actively focus the image on the screen, p98, lines 18-22).

Regarding Claim 18, Tam-Lindlbauer teach the imaging system according to claim 8, 
further comprising one or more additional image realization surfaces (switchable projector screens 30a,30c, p108, lines 1-10, ).

Regarding Claim 19, Tam-Lindlbauer teach the imaging system according to claim 8, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) is configured to generate an input image (source image of image 32, fig 8a,8b) to be rendered on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1) as a second image (image 32, fig 8a,8b), wherein the input image (source image of image 32, fig 8a,8b) is adjusted to compensate for any distortion (fixed optics 16 could include optical elements to reduce distortion, p96, lines 7-9) due to the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but is shown in fig 1).  


Regarding Claim 23, Tam-Lindlbauer teach the vehicle (automotive use, p11, lines 3-6) comprising the imaging system of claim 1.  

Regarding Claim 24, Tam teaches (fig 8a,8b,9) a method (method of using Head up display (HUD) system, p12, lines 3-6) of generating multi-depth virtual images (choice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9)  on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), the method comprising: 
forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b)  with an image realization device (switchable projector screens 30a-30d, p108, lines 1-10), rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1), via a projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics)  having an optical axis (optical axis of lens 15), wherein the display image wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of 
a first image realization surface (switchable projector screen 30b, p108, lines 1-10) at a first distance along the optical axis (optical axis of lens 15) from a focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics), and
a second image realization surface (switchable projector screen 30d, p108, lines 1-10) at a second different distance along the optical axis (optical axis of lens 15) from the focal point of the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) (for a particular power or focal length of the lens 15, the screens 30b,30d are at different distances from the focal point), wherein the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) overlap at least in part (screens 30b,30d overlap as in figs 8a,8b,9), and 
wherein each of the first and second image realization surfaces (switchable projector screens 30b, 30d, p108, lines 1-10) comprises a plurality of regions (switchable projector screens 30 are pixelated or partitioned, p108, lines 4-8, the partitions are considered to be the regions, partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5), each region (partitions as shown in screens 30b,30d, fig 9, p110, lines 1-5) being selectively switchable between a transparent state (transparent state as shown in clear state, fig 9) and an image realization state (image realization state is the diffusive state, fig 9) such that the source image (source image is interpreted to be the source image of 
	However Tam does not teach
	wherein an extent of each of the plurality of regions of the first and second image realization surfaces is variable.  
	Tam and Lindlbauer are related as image realization surfaces.
	Lindlbauer teaches (fig 1,3,4), an image realization surface (PDLC switchable diffuser, page 658, L Col, Switchable diffuser in HCI, lines 1-4),
	wherein an extent each of the plurality of regions (9 x 6 matrix of individually controllable patches, page 659, L Col, Transparent control layer, lines 1-4, regions are considered to be regions of transparency and diffusivity) of the image realization surface (PDLC switchable diffuser, page 658, L Col, Switchable diffuser in HCI, lines 1-4) is variable (size of regions of transparency and opacity is controlled by user though transparency control layer of PDLC, fig 1,p658, R Col, Tracs, lines 1-10, the extent or size of these areas is dynamic and changeable or variant)  
.

Claims 2,3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and Okamoto et al (US 2004/0109136 A1, of record).

Regarding Claim 2, Tam-Lindlbauer teach the imaging system according to claim 1.
	However Tam-Lindlbauer do not teach
 wherein at least one of the first and second image realization surfaces is translatable along the optical axis of the projection optics.  
	Tam-Lindlbauer and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 8) an optical system (optical unit 3 of display device 1, p59, lines 1-2),
	the image realization surface (scattering plate 9, p59, lines 1-7) is translatable (movable along arrows, fig 8)  along the optical axis of the projection optics (lens 11, p36, lines 1-6).  


Regarding Claim 3, Tam-Lindlbauer teach the imaging system according to claim 1.
	However Tam-Lindlbauer do not teach
wherein at least one of the first and second image realization surfaces is rotatable and tiltable relative to the optical axis of the projection optics.  
	Tam-Lindlbauer and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 6) an optical system (optical unit 3 of display device 1, p55, lines 1-2),
wherein the image realization surface (scattering plate 9, p55, lines 2-4) is rotatable (scattering plate 9 is rotated by rotation mechanism 105, p55, lines 1-4) and tiltable (when the plate 9 rotates, it tilts with respect to the dotted optical axis) relative to the optical axis of the projection optics (lens 11, p36, lines 1-6).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Okamoto such that at least one of the first and second image realization surfaces is rotatable and tiltable relative to the optical axis of the projection optics for the purpose of control of clearness of images by the user (p5, lines 8-12).

Claims 10, 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and further in view of  Christmas et al (WO 2015/173556 A1, hereafter Christmas, of record).

Regarding Claim 10, Tam-Lindlbauer teach the imaging system according to claim 8.
	However Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a holographic unit to produce computer generated holograms for forming on the first and second image realization surfaces.  
	Tam-Lindlbauer and Christmas are related as image realization surfaces.
	Prior art in Christmas teaches (fig 2,6)
wherein the picture generation unit (spatial light modulator 204, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) comprises a holographic unit (spatial light modulator 204 to spatially modulate with holographic data, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) to produce computer generated holograms (computer generated holograms on SLM, page 2, lines 3-9) for forming on the first and second image realization surfaces (any two  of the  four diffusers 601-604 of fig 6, page 11, lines 13-16).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of prior art of Christmas such that wherein the picture generation unit first and second image realization surfaces  for the purpose of utilizing a commonly known light projection system for 3d images.

Regarding Claim 14, Tam-Lindlbauer teach the imaging system according to claim 12, further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) and the driver (controller 10, p94, lines 4-9, Tam), said driver (controller 10, p94, lines 4-9, Tam) is configured to work synchronously (projector 11 based on the commands of the controller 10 forms an image, p96, lines 1-3) with the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam). 
	However Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a holographic unit to produce computer generated holograms for forming on the first and second image realization surfaces.  
	Tam-Lindlbauer and Christmas are related as image realization surfaces.
	Prior art in Christmas teaches (fig 2,6)
wherein the picture generation unit (spatial light modulator 204, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) comprises a holographic unit (spatial light modulator 204 to spatially modulate with holographic data, page 4, last 4 lines, holographic projector used with imaging system of fig 6, page 15, lines 15-19) to produce computer generated holograms (computer first and second image realization surfaces (any two of the  four diffusers 601-604, of fig 6, page 11, lines 13-16).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of prior art of Christmas such that wherein the picture generation unit comprises a holographic unit to produce computer generated holograms for forming on the diffuser  for the purpose of utilizing a commonly known light projection system for 3d images.

Claims 11, 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and further in view of  Cheng et al (US 2015/0222884 A1, of record).

Regarding Claim 11, Tam-Lindlbauer teach the imaging system according to claim 8.
	However Tam-Lindlbauer do not teach
wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the first and second  image realization surfaces.  
	Tam-Lindlbauer and Chen are related as image realization surfaces.
	Cheng teaches (fig 1,2), 
first and second  image realization surfaces (any two of the stacked switchable diffusers 206, p37, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Cheng such that wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the at least one image realization surface for the purpose of utilizing a commonly known 3D display systems for virtual reality and/or augmented reality interaction for one or more users (p6, lines 1-5).

Regarding Claim 15, Tam-Lindlbauer teach the imaging system according to claim 12, further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) and the driver (controller 10, p94, lines 4-9, Tam), said driver (controller 10, p94, lines 4-9, Tam) is configured to work synchronously (projector 11 based on the commands of the controller 10 forms an image, p96, lines 1-3) with the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam). 

wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the first and second  image realization surfaces.  
	Tam-Lindlbauer and Chen are related as image realization surfaces.
	Cheng teaches (fig 1,2), 
wherein the picture generation unit (3d display 200) comprises a light field unit (fiber scanned display 202, p37, lines 1-2) to produce 3- dimensional light field images (3D scene is sliced into 10 image slices with each projected to a different PDLC screen, viewer looking at the light field can perceive a 3D volumetric image with objects at different distances, p27, lines 1-15) for forming on the first and second  image realization surfaces (any two of the stacked switchable diffusers 206, p37, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Cheng such that wherein the picture generation unit comprises a light field unit to produce 3- dimensional light field images for forming on the at least one image realization surface for the purpose of utilizing a commonly known 3D display systems for virtual reality and/or augmented reality interaction for one or more users (p6, lines 1-5).

Claim 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Lindlbauer et al (Tracs: Transparency Control of See-Through Displays, Augmented Reality II, UIST’14, Oct 5, 2014, pages 654-661, of record) and further in view of  Smithwick et al (US 2014/0192281 A1, hereafter Smithwick).

Regarding Claim 20, Tam-Lindlbauer teach the imaging system according claim 1 wherein each image realization surface (one of switchable projector screens 30b, 30d, p108, lines 1-10, Tam)  is the same size (fig 9).  
	However Tam-Lindlbauer do not teach each image realization surface is a different size.
	Tam-Lindlbauer and Smithwick are related as image realization surfaces.
	Smithwick teaches (fig 1),first and second image realization surfaces (display devices 210,220 with screens 212,22, ,p41, lines 1-10) , wherein
each image realization surface is a different size (one of the screens 212,22 may be a different size, p41, lines 1-12).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Lindlbauer to include the teachings of Smithwick such that each image realization surface is a different size for the purpose of utilizing a unique method of operating a display to achieve a multi dimensional effect (p25, lines 1-7).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







J.V.D.
Jyotsna V Dabbi
Examiner, Art Unit 2872                                   				2/8/2021                                                                                                                                                                     					

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872